Citation Nr: 1739365	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  08-28 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as secondary to herbicides. 
 
2.  Entitlement to service connection for erectile dysfunction, to include as secondary to herbicides and/or diabetes mellitus type II. 
 
3.  Entitlement to service connection for hypertension, to include as secondary to herbicides and/or diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.   He is the recipient of the Bronze Star Medal with "V" Device.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decisions by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA). Jurisdiction was subsequently transferred to the St. Petersburg, Florida RO.

Original claims for service connection for diabetes mellitus, erectile dysfunction, and hypertension were denied in the July 2003 rating decision.  Claims to reopen were denied in January 2007 and February 2007 rating decisions.  However, within a year of that decision, additional relevant evidence in support of the claims was received.  Therefore, the July 2003 rating decision did not become final and any subsequent adjudication of the claims relates back to that decision.  See 38 C.F.R. 
§ 3.156 (b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Jennings v. Mansfield, 509 F.3d 1362 (2007) (a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).  Thus, the July 2003 rating decision is the decision on appeal.

In March 2010, August 2014, and February 2016, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.

The Veteran testified before a Veterans Law Judge (VLJ) at a hearing in May 2009.  The VLJ is no longer with the Board, and in May 2017, the Veteran was notified that he is entitled to another hearing. See 38 U.S.C.A. § 7107 (c) (West 2014).  The Veteran declined the opportunity.  A transcript of the May 2009 hearing is of record.

In May 2017, the Veteran identified additional VA treatment records dated in 2017 and waived agency of original jurisdiction of them.  See 38 C.F.R. § 20.1304 (2017).  These records were subsequently added to the virtual file by the RO.  Therefore, a remand to obtain these records is not necessary. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam and is not presumed to have been exposed to herbicides coincident with his service during the Vietnam War. 

2.  The Veteran was not exposed to tactical herbicides, such as Agent Orange, while serving in Thailand or Guam. 

3.  The Veteran's diabetes mellitus is not presumed to be a result of exposure to tactical herbicides, such as Agent Orange, during service.

4.  The Veteran's erectile dysfunction is not presumed to be a result of exposure to tactical herbicides, such as Agent Orange, during service and is not related to service-connected disability.

5.  The Veteran's hypertension is not presumed to be a result of exposure to tactical herbicides, such as Agent Orange, during service and is not related to service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, to include as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for erectile dysfunction, to include as due to herbicide exposure or service-connected disability, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for service connection for hypertension, to include as due to herbicide exposure or service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims. 

The record also reflects that all available pertinent treatment records have been obtained, to include service treatment records and post-service VA treatment records.  The Veteran's service personnel records are also of record.  No other outstanding, existing evidence that could be obtained to substantiate the claims has been identified.  The Board is also unaware of any such evidence.  In addition, the Veteran was afforded the necessary VA examinations.  

Neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Accordingly, the Board will address the merits of the claims.  

II. Legal Criteria

Claims that have no support in the record need not be considered by the Board.  The Board is not obligated to consider "all possible" substantive theories of recovery.  See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 C.F.R. § 3.307 (a)(6)(iii). Furthermore, the diseases listed at 38 C.F.R. § 3.309  (e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service. 38 C.F.R. § 3.309 (e).  Diabetes mellitus is a presumptive disability for herbicide exposure. 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III. Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he was exposed to herbicides while serving in Thailand and on Guam during the Vietnam War.  Thus, he also argues to service connection is warranted for his diabetes mellitus as due to the herbicide exposure and hypertension and erectile dysfunction as secondary to the diabetes mellitus.  The Veteran does not argue, and the record does not suggest, that his diabetes mellitus, hypertension, and erectile dysfunction first manifested in service or are otherwise related to service, save his claimed herbicide exposure.  Therefore, the Board will not further address such theory of entitlement

Initially, the Board notes that the Veteran's treatment notes and VA examinations document current diagnoses of diabetes mellitus, hypertension, and erectile dysfunction.  Therefore, the claims turn on whether the Veteran was exposed to tactical herbicides, such as Agent Orange, during service. 

With regard to the Veteran's claimed herbicide exposure, service personnel records reveal that the Veteran served in Thailand at U-Tapao airfield from March 1968 to December 1968 and at Andersen AFB in Guam from December 1968 to July 1970.  The Veteran's military occupational specialty (MOS) was aircraft maintenance specialist.

The Veteran was never stationed in the Republic of Vietnam.  Thus, he is not presumed to have been exposed to tactical herbicides, such as Agent Orange.  Nevertheless, exposure may be established on a direct basis.  The Veteran contends that Agent Orange was sprayed along the storage areas and flight line areas at U-Tapao Airfield, including the B52 maintenance remnants.  He testified to similar usage of Agent Orange in Guam at his hearing.   

With regard to exposure to tactical herbicides in Thailand, VA recognizes that U.S. Air Force veterans who serviced at U-Tapao airfield near the air base perimeter anytime between February 28, 1961 and May 7, 1975 may have been exposed to tactical herbicides.  See Thailand Military Bases and Agent Orange Exposure, https://www.publichealth.va.gov/exposures/agentorange/locations/thailand.asp.  The Joint Services Records Research Center (JSRRC) states that a review of the History of the US Department of Defense (DOD) Programs of the Testing, Evaluation, and Storage of Tactical Herbicides has indicated that limited testing of tactical herbicides was conducted in Thailand from April 2, 1964 through September 6, 1964, years prior to the Veteran's service.  VA Memorandum on Herbicide Use in Thailand during the Vietnam Era, found in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, indicates that other than the limited use of tactical herbicides in 1964, no tactical herbicides were stored or used in Thailand and only commercial (non-tactical) herbicides were used within fenced perimeters in some areas.  Thus, exposure to tactical herbicides in Thailand has generally been found to be limited to personnel who had duties around the perimeter of the Air Force bases, such as security personnel.  

Further, in this case, the Air Force Historical Research Agency advised that even commercial grade herbicides were not used at U-Tapao until October 1971, after the Veteran's service there.  Therefore, as the use of any tactical herbicides on the perimeter of U-Tapao occurred years before the Veteran's service, he served in an MOS that did not require activity near the perimeter of the base, and any commercial herbicide use occurred after his time there, the Board finds that the Veteran was not exposed to Agent Orange or other tactical herbicide or even commercial herbicides during his service in Thailand.  

The Board acknowledges the Veteran's assertions that Agent Orange was sprayed at U-Tapao airfield during his time there.  However, in light of the above, the Board determines that, while the Veteran may have witnessed something being sprayed, a preponderance of the evidence is against the Veteran's claim of exposure to tactical herbicides while in Thailand.  

As for the use of herbicides at Anderson AFB, the Veteran's representative has argued that Guam is a known Environmental Protection Agency (EPA) Superfund military dioxin dumping ground and requested further development in that regard.  In doing so, the representative pointed to a 2005 Board decision that granted benefits for disabilities based in part on articles that reported that in the 1990s, the EPA listed Anderson Air Force base as a toxic site with dioxin- contaminated soil and ordered cleanup of the site.  

First, by regulation, Board decisions are not precedential and pertain only to the particular veteran for whom they are issued and the facts and evidence presented in his or her case.  The particular facts in evidence in that appeal are not in evidence in this appeal.  No documentation showing that Anderson AFB was contaminated with dioxin through the use of tactical herbicides is of record.  A common internet search reveals that, while dioxin and dioxin-like substances were listed as contaminants when the EPA placed Anderson AFB on the list of Superfund sites in 1992, nothing from the EPA associates the dioxins with tactical herbicides.  Information received from (JSRRC) states that the DOD does not list Anderson AFB as a location affected by tactical herbicides.  Further, a September 2003 letter from the DOD states that the Department has found no record of the use, storage, or testing of Herbicides Orange, Blue, or White on Guam and that Herbicide Purple was stored there in 1952 for use in the Korean War, but subsequently returned to the United States unused.  The letter further indicates that the presence of dioxin at a site does not necessarily indicate that Herbicide Orange was used or stored there and that dioxins found through Public Health Assessment are associated with burned material.  Based on these facts, the Board concludes that, to the extent dioxin was found to have contaminated the soil at Anderson AFB in Guam, it was not present as a result of the use of Agent Orange or other tactical herbicide at that location.  

In light of the above, the Board finds that a preponderance of the evidence does not support the Veteran's contention that he was exposed to Agent Orange or other tactical herbicide while serving in either Thailand or Guam.  Therefore, the Board determines that the Veteran's diabetes mellitus is not at least as likely as not a result of his military service, and the claim of entitlement to service connection for diabetes mellitus is denied.

With respect to the claims for service connection for erectile dysfunction and hypertension, the Veteran has claimed these disabilities as secondary to either herbicides or his diabetes mellitus.  As the Board has determined that the Veteran as not exposed to herbicides during service and that his diabetes mellitus is not a service-connected disability, service connection for erectile dysfunction and hypertension cannot be granted as a result of herbicide exposure or as secondary to diabetes mellitus.  Thus, the claims of entitlement to service connection for erectile dysfunction and hypertension are denied. 







ORDER

Entitlement to service connection for diabetes mellitus type II, to include as secondary to herbicides is denied.
 
Entitlement to service connection for erectile dysfunction, to include as secondary to herbicides and/or diabetes mellitus type II is denied. 
 
Entitlement to service connection for hypertension, to include as secondary to herbicides and/or diabetes mellitus type II is denied.





____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


